 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    MANETIRONY CLERVRAIN,                               No. 2:18-cv-01716 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    MARY M. MITCHELL, et al.,
15                        Defendants.
16

17           Plaintiff, a federal prisoner proceeding pro se, has filed this civil rights action seeking

18   relief pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21           On February 5, 2019, the magistrate judge construed several of plaintiff’s recent filings as

22   motions for reconsideration by a district judge of her December 5, 2018, Screening Order. (ECF

23   Nos. 25, 33.) In that Screening Order, the magistrate judge determined that plaintiff’s 200+ page

24   first amended complaint was subject to dismissal for violating Federal Rule of Civil Procedure

25   8’s directive that a pleading contain only a “short and plain statement of the claim.” The

26   magistrate judge converted her Screening Order into Findings and Recommendations, to which

27   Plaintiff has filed objections.

28
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The December 26, 2018, motions for reconsideration (ECF Nos. 27-29) are
 7               GRANTED;
 8          2. The findings and recommendations filed February 5, 2019 (ECF No. 33), are
 9               ADOPTED in full;
10          3. Plaintiff’s first amended complaint (ECF No. 5) is dismissed for failure to comply
11               with Federal Rule of Civil Procedure 8. Plaintiff is granted leave to amend and shall
12               file a second amended complaint within thirty days from the date of this Order. This
13               amended pleading shall comply with the Federal Rules of Civil Procedure and be
14               limited to 25 pages. Failure to comply with this Order may result in the dismissal of
15               this action.
16               IT IS SO ORDERED.

17   Dated: February 25, 2019
18
19

20
21
22
23
24
25
26
27
28
                                                       2
